Case: 21-50517    Document: 00516104968       Page: 1    Date Filed: 11/23/2021




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 November 23, 2021
                               No. 21-50517
                                                                   Lyle W. Cayce
                           consolidated with
                                                                        Clerk
                               No. 21-50540
                             Summary Calendar



   United States of America,

                                                         Plaintiff—Appellee,

                                    versus

   Virgilio Amaya-Martinez,

                                                      Defendant—Appellant.


                 Appeals from the United States District Court
                      for the Western District of Texas
                           USDC No. 4:21-CR-33-1
                           USDC No. 4:21-CR-59-1
Case: 21-50517       Document: 00516104968         Page: 2     Date Filed: 11/23/2021

                                      No. 21-50517
                                    c/w No. 21-50540



   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
            Virgilio Amaya-Martinez’s appeal of the sentence imposed following
   his guilty plea conviction for illegal reentry has been consolidated with his
   appeal of a separate judgment revoking the supervised release imposed in an
   earlier case. Because his appellate brief does not address the validity of the
   revocation or the revocation sentence, Amaya-Martinez has abandoned any
   challenge to the revocation judgment. See Yohey v. Collins, 985 F.2d 222,
   224-25 (5th Cir. 1993).
            Regarding his illegal reentry sentence, Amaya-Martinez argues for the
   first time on appeal that the enhancement of the sentence pursuant to
   8 U.S.C. § 1326(b)(1) is unconstitutional because the fact of his prior
   conviction was not charged in his indictment or proved to a jury beyond a
   reasonable doubt.       He concedes that this argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he wishes to
   preserve the issue for further review. The Government has moved for
   summary affirmance or, in the alternative, for an extension of time to file a
   brief.
            In Almendarez-Torres, 523 U.S. at 226-28, 235, the Court held that, for
   purposes of a statutory sentencing enhancement, a prior conviction is not a
   fact that must be alleged in an indictment or found by a jury beyond a
   reasonable doubt. We have concluded that subsequent Supreme Court
   decisions did not overrule Almendarez-Torres. See, e.g., United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625-26 (5th Cir. 2007). Accordingly, Amaya-Martinez’s


            *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 21-50517      Document: 00516104968         Page: 3    Date Filed: 11/23/2021




                                    No. 21-50517
                                  c/w No. 21-50540



   concession of foreclosure is correct, and summary affirmance is appropriate.
   See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          The Government’s motion for summary affirmance is GRANTED,
   the Government’s alternative motion for an extension of time to file a brief is
   DENIED, and the judgments of the district court are AFFIRMED.




                                         3